EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kristopher Reichlen and Lennie Bersh on 21 July 2022. The application has been amended as follows: 

Listing of Claims:

1. (Currently Amended) A system comprising:
a network of multi-functional sensors associated with a cargo during a transport of the cargo;
wherein the network of multi-functional sensors is associated with the cargo based at least in part on at least one quality metric that is utilized in determining a pre-determined quality score, indicative of an original condition of the cargo prior to the transport;
wherein at least one multi-functional sensor of the network of multi-functional sensors is configured to measure, in real-time, at least one transport-related condition, at least one cargo-related condition, or both, to form cargo transport sensor data;
wherein the at least one multi-functional sensor of the network of multi-functional sensors comprises a control board and a communication module, the communication module is configured to: 
receive, via one or more communication modes, at least one remedial instruction and
communicate, via the one or more communication modes, at least one real-time adjustment to at least one other device;
wherein the at least one real-time adjustment instructs at least one operational change in the at least one other device to cause at least one change to at least one operational parameter of one of a cargo container, the transport of the cargo, or the cargo, to maintain, based at least in part on at least one remedial action, the cargo at or above the pre-determined quality score indicative of the original condition of the cargo; 
at least one server device having cargo quality administration software stored on a non-transient computer readable medium;
wherein the at least one server device is remotely located from the network of multi-functional sensors;
wherein, upon execution of the cargo quality administration software, the at least one server device is configured to:
i) receive the cargo transport sensor data from the network of multi-functional sensors;
ii) automatically and dynamically predict a current quality score of the cargo during the transport from the pre-determined quality score of the cargo 
a) at least one item attribute of at least one item in the cargo, or
b) at least one item characteristic category of the at least one item in the cargo; and
iii) automatically and dynamically determine the at least one remedial action chosen from a plurality of remedial actions, pre-defined within cargo quality administration software, based at least in part on the current quality score of the cargo, the pre-determined quality score of the cargo, and a curve defining a relationship between the current quality score of the cargo and a percent remaining monetary value of the cargo;
wherein the plurality of remedial actions comprises:
a) compensating, in real-time, for a reduction in an initial monetary value of the cargo, [[or]] and
b) generating, in real-time, and communicating, to the at least one multi-functional sensor, via the one or more communication modes, the at least one remedial instruction that instructs the at least one multi-functional sensor to instruct the at least one operational change in the at least one other device to cause at least one change to at least one operational parameter of one of a cargo container, the transport of the cargo, or the cargo, to maintain the cargo at or above the pre-determined quality score of the cargo based at least in part on the at least one remedial action;
wherein the at least one remedial action of compensating, in real-time, for the reduction in the initial monetary value of the cargo comprises:
instantaneously instructing, during the transport of the cargo, to pay, without physical inspection of the cargo, a payout amount based at least in part on:
1) the pre-determined quality score of the cargo,
2) the current quality score of the cargo, and
3) the curve.

2. (Previously Presented) The system of claim 1, wherein the at least one condition is one of: temperature, humidity, vibration, shock, sound, light, presence of air contaminant, pH, location, presence of at least one odor, presence of at least one gas, physical integrity of at least one item of the cargo, or any combination thereof.

3. (Previously Presented) The system of claim 1, wherein the one or more communication modes comprise: NFC, RFID, NBIOT, ZigBee, B3G, 4G, 5G, GSM, GPRS, WiFi, WiMax, CDMA, satellite, or any combination thereof.

4. (Cancelled) 

5. (Previously Presented) The system of claim 1, wherein the at least one real-time adjustment is an instruction to replace one or more of: a current cargo transport, a current cargo container, or a current cargo storage, with one or more of: a new cargo transport, a new cargo container, or a new cargo storage, respectively.

6. (Currently Amended) The system of claim [[4]] 1, wherein the one or more operational parameters of the at least one cargo transport comprise a speed of the at least one cargo transport and wherein the at least one operational change is a change in the speed of the at least one cargo transport.

7. (Currently Amended) The system of claim [[4]] 1, wherein the one or more operational parameters of the at least one cargo transport comprise a geographic direction of the at least one cargo transport and wherein the at least one operational change is a change in the geographic direction of the at least one cargo transport.

8. (Original) The system of claim 1, wherein the at least one server and the network of multi-functional sensors are associated with distinct entities.

9. (Previously Presented) The system of claim 1, wherein the at least one server is further configured to calculate an insurance premium to be paid by an owner so that the owner is entitled to receive the payout amount.

10. (Previously Presented) The system of claim 9, wherein a calculation of the insurance premium is based at least in part on at least one of: 1) historical quality data associated with one or more past cargo transportations of other cargo of a type of the cargo, or 2) one or more expert opinion associated with at least one of i) the pre-determined quality score of the type of the cargo or ii) an operation of one or more of: the transport of the cargo, the cargo container, or the cargo.

11. (Previously Presented) The system of claim 1, wherein the at least one server having cargo quality shortfall administration software comprises at least one machine learning algorithm configured to dynamically predict the current quality score of the cargo.

12. (Previously Presented) The system of claim 11, wherein the at least one machine learning algorithm is a neural network.

13. (Currently Amended) A method comprising:
receiving, by at least one server, cargo transport sensor data of cargo from a network of multi-functional sensors during a transport of the cargo;
wherein the at least one server is remotely located from the network of multi-functional sensors;
wherein the network of multi-functional sensors is associated with the cargo based at least in part on at least one quality metric that is utilized in determining a pre-determined quality score indicative of an original condition of the cargo prior to the transport;
wherein at least one multi-functional sensor of the network of multi-functional sensors is configured to measure, in real-time, at least one transport-related condition, at least one cargo-related condition, or both, to form cargo transport sensor data;
wherein the at least one multi-functional sensor of the network of multi-functional sensors comprises a control board and a communication module, the communication module is configured to: 
receive, via one or more communication modes, at least one remedial instruction and 
communicate, via the one or more communication modes, at least one real-time adjustment to at least one other device;
wherein the at least one real-time adjustment instructs at least one operational change in the at least one other device to cause at least one change to at least one operational parameter of one of a cargo container, the transport of the cargo, or the cargo, to maintain, based at least in part on at least one remedial action, the cargo at or above the pre-determined quality score indicative of the original condition of the cargo; 
automatically and dynamically predicting, by the at least one server, a current quality score of the cargo during the transport from the pre-determined quality score of the cargo 
a) at least one item attribute of at least one item in the cargo, or
b) at least one item characteristic category of the at least one item in the cargo; and
automatically and dynamically determining, by the at least one server device, the at least one remedial action chosen from a plurality of remedial actions, pre-defined within cargo quality administration software, based at least in part on the current quality score of the cargo, the pre-determined quality score of the cargo, and a curve defining a relationship between the current quality score of the cargo and a percent remaining monetary value of the cargo;
wherein the plurality of remedial actions comprises:
a) compensating, in real-time, for a reduction in an initial monetary value of the cargo, [[or]] and
b) generating, in real-time, and communicating, to the at least one multi-functional sensor, via the one or more communication modes, the at least one remedial instruction that instructs the at least one multi-functional sensor to instruct the at least one operational change in the at least one other device to cause at least one change to at least one operational parameter of one of a cargo container, the transport of the cargo, or the cargo, to maintain the cargo at or above the pre-determined quality score of the cargo based at least in part on the at least one remedial action;
wherein the at least one remedial action of compensating, in real-time, for the reduction in the initial monetary value of the cargo comprises:
instantaneously instructing, during the transport of the cargo, to pay, without physical inspection of the cargo, a payout amount based at least in part on:
1) the pre-determined quality score of the cargo,
2) the current quality score of the cargo, and
3) the curve.

14. (Previously Presented) The method of claim 13, wherein the at least one condition is one of: temperature, humidity, vibration, shock, sound, light, presence of air contaminant, pH, location, presence of at least one odor, presence of at least one gas, physical integrity of at least one item of the cargo, or any combination thereof.

15. (Previously Presented) The method of claim 13, wherein the one or more communication modes comprise: NFC, RFID, NBIOT, ZigBee, B3G, 4G, 5G, GSM, GPRS, WiFi, WiMax, CDMA, satellite, or any combination thereof.

16. (Cancelled)

17. (Previously Presented) The method of claim 13, wherein the at least one real-time adjustment is an instruction to replace one or more of: a current cargo transport, a current cargo container, or a current cargo storage, with one or more of: a new cargo transport, a new cargo container, or a new cargo storage, respectively.

18. (Currently Amended) The method of claim [[16]] 13, wherein the one or more operational parameters of the at least one cargo transport comprise a speed of the at least one cargo transport and wherein the at least one operational change is a change in the speed of the at least one cargo transport.

19. (Currently Amended) The method of claim [[16]] 13, wherein the one or more operational parameters of the at least one cargo transport comprise a geographic direction of the at least one cargo transport and wherein the at least one operational change is a change in the geographic direction of the at least one cargo transport.

20. (Original) The method of claim 13, wherein the at least one server and the network of multi-functional sensors are associated with distinct entities.

21. (Previously Presented) The method of claim 13, wherein the at least one server is further configured to calculate an insurance premium to be paid by an owner so that the owner is entitled to receive the payout amount.

22. (Previously Presented) The method of claim 21, wherein a calculation of the insurance premium is based at least in part on at least one of: 1) historical quality data associated with one or more past cargo transportations of other cargo of a type of the cargo, or 2) one or more expert opinion associated with at least one of i) the pre-determined quality score of the type of the cargo or ii) an operation of one or more of: the transport of the cargo, the cargo container, or the cargo.

23. (Previously Presented) The method of claim 13, wherein the at least one server having cargo quality shortfall administration software comprises at least one machine learning algorithm configured to dynamically predict the current quality score of the cargo.

24. (Original) The method of claim 23, wherein the at least one machine learning algorithm is a neural network.

/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Examiner knows of no art which teaches or suggests, alone or in combination with other art, independent claims 1 and 13.  In particular, it is the combination of the limitations in independent claims 1 and 13 in their entirety with the following limitations that is novel and not obvious:
wherein the at least one multi-functional sensor of the network of multi-functional sensors comprises a control board and a communication module, the communication module is configured to: 
receive, via one or more communication modes, at least one remedial instruction and
communicate, via the one or more communication modes, at least one real-time adjustment to at least one other device;
wherein the at least one real-time adjustment instructs at least one operational change in the at least one other device to cause at least one change to at least one operational parameter of one of a cargo container, the transport of the cargo, or the cargo, to maintain, based at least in part on at least one remedial action, the cargo at or above the pre-determined quality score indicative of the original condition of the cargo; 
wherein, upon execution of the cargo quality administration software, the at least one server device is configured to:
iii) automatically and dynamically determine the at least one remedial action chosen from a plurality of remedial actions, pre-defined within cargo quality administration software, based at least in part on the current quality score of the cargo, the pre-determined quality score of the cargo, and a curve defining a relationship between the current quality score of the cargo and a percent remaining monetary value of the cargo;
wherein the plurality of remedial actions comprises:
a) compensating, in real-time, for a reduction in an initial monetary value of the cargo, and
b) generating, in real-time, and communicating, to the at least one multi-functional sensor, via the one or more communication modes, the at least one remedial instruction that instructs the at least one multi-functional sensor to instruct the at least one operational change in the at least one other device to cause at least one change to at least one operational parameter of one of a cargo container, the transport of the cargo, or the cargo, to maintain the cargo at or above the pre-determined quality score of the cargo based at least in part on the at least one remedial action;

First, the prior art of Williams (US 2015/0046361 A1) details the multi-functional cargo sensors in a network detecting sensor data including temperature / acceleration / pressure against pre-programmed rules and range limits, and a server determining whether there is risk of loss or damage and mitigating any negative effects, damage, or alert conditions early; a plurality of remedial actions including when patterns of damage are detected recommend different shipping speeds or transportation modes, and changing sensor transmission / collection rates; and sensors receiving remedial instructions via the remote system to change data collection rates (parameters) on other sensors affixed to the containers (i.e. receiving instruction and communicating an instruction to an other device regarding an operational change of the cargo container) (Williams ¶[0004], ¶[0024-25], ¶[0047-48], ¶[0052-55], ¶[0071-72], ¶[0079]). However, Williams does not explicitly disclose the server automatically and dynamically determining the at least one remedial action… based at least in part on the current quality score of the cargo, the pre-determined quality score of the cargo, and a curve defining a relationship between the current quality score of the cargo and a percent remaining monetary value of the cargo; and the plurality of remedial actions includes real-time compensation for a reduction in an initial monetary value, as claimed above.
Next, the prior art of High (US 2018/0195869 with support in provisional application 62/445,442) details the multi-functional cargo sensors in a network, detecting sensor data including temperature / humidity / pressure and whether or not current data is within a predefined range, the sensor or the server communicating a real-time adjustment to an other device (e.g. changing temperature of cargo container); the server via an analysis module determining a remedial action that includes real-time adjustment to an other device (e.g. changing temperature parameter of refrigeration / heating unit, i.e. cargo container; selecting navigation routes for a driverless vehicle, i.e. cargo transport) based on the current sensor readings and a determined quality metric and the ordered optimum quality of the item (i.e. predetermined quality score); and discloses that modules can perform their functions either locally at the container / vehicle or remotely at the server (High Fig 3, ¶[0015-22], ¶[0032-34], ¶[0067]).  However, High does not explicitly disclose the sensor both receiving the remedial instruction from the server and instructing the operational change in the cargo / cargo transport / cargo container; the server automatically and dynamically determining the at least one remedial action… based at least in part on the current quality score of the cargo, the pre-determined quality score of the cargo, and a curve defining a relationship between the current quality score of the cargo and a percent remaining monetary value of the cargo; and the plurality of remedial actions includes real-time compensation for a reduction in an initial monetary value, as claimed above.
Next, the prior art of Pope (EP 1741074 B1) details sensors on cargo containers, and dynamically predicting a current quality score of the cargo during the transport of shelf-life left based in part on cargo transport sensor data including one or more temperature measurements over time and the type of perishable cargo (i.e. attribute, category), a predicted spoilage rate (i.e. curve) of the cargo and the cargo’s percent of shelf-life remaining during intervals from its original condition (i.e. pre-determined quality score of the cargo at intervals) when the cargo was at 100% shelf-life left; and determining various remedial action alerts to supply chain managers based on rules with calls to action regarding the product freshness and shelf life left % (current quality score of cargo, quality score of cargo) and selling the product (i.e. remaining monetary value), and shelf life left % is based on temperature-dependent product spoilage rate curves (i.e. curve defining relationship between a quality score and a percent remaining monetary value of the cargo) (Pope ¶[0015], ¶[0017-21], ¶[0024], ¶[0034], ¶[0049], ¶[0061] including Table 1).  However, Pope does not explicitly disclose the sensor both receiving the remedial instruction from the server and instructing the operational change in the cargo / cargo transport / cargo container; and wherein the at least one real-time adjustment instructs at least one operational change in the at least one other device to cause at least one change to at least one operational parameter of one of a cargo container, the transport of the cargo, or the cargo, to maintain, based at least in part on at least one remedial action, the cargo at or above the pre-determined quality score indicative of the original condition of the cargo; communicating, to the at least one multi-functional sensor, via the one or more communication modes, the at least one remedial instruction that instructs the at least one multi-functional sensor to instruct the at least one operational change in the at least one other device to cause at least one change to at least one operational parameter of one of a cargo container, the transport of the cargo, or the cargo, to maintain the cargo at or above the pre-determined quality score of the cargo based at least in part on the at least one remedial action as claimed above.
Next, the prior art of Tachikawa (WO 2004/038626 A1) details sensors measuring environment conditions including temperature / humidity / acceleration; initially obtaining the item degradation at the start of the journey to establish defined values of degradation beforehand; a plurality of remedial actions which include both (1) advising solutions for repacking in the route change to a harbor to prevent further degradation of an object, and (2) compensating, in real time, for a reduction in an initial monetary value of the cargo once the deterioration index (quality score) exceeds a reference value, then compute and credit the payment amount based on the damage value to the cargo during its transit; and instantaneously instructing, during the transport of the cargo, to pay, without physical inspection of the cargo, computes a payout amount based at least in part on: 1) the predetermined quality score of the cargo, 2) the current quality score of the cargo when during transit it instantly detects from measured sensor readings when the deterioration index (i.e. current quality score) exceeds a reference value (i.e. predetermined quality score) then computes and credits the amount of payment insurance money based on damage to the object during its transit to the respective database records for the insurance contract, without requiring surveyors / employees / contractors since the insurance calculating and assessment is performed automatically (Tachikawa Fig 7, claim 2, pg. 1 ln 40-44, pg. 2 ln 24 through pg. 3 ln 4, pg. 5 ln 26-31, pg. 7 ln 6-37).  However, Tachikawa does not explicitly state the sensor both receiving the remedial instruction from the server and instructing the operational change in the cargo / cargo transport / cargo container; wherein the at least one real-time adjustment instructs at least one operational change in the at least one other device to cause at least one change to at least one operational parameter of one of a cargo container, the transport of the cargo, or the cargo, to maintain, based at least in part on at least one remedial action, the cargo at or above the pre-determined quality score indicative of the original condition of the cargo; communicating, to the at least one multi-functional sensor, via the one or more communication modes, the at least one remedial instruction that instructs the at least one multi-functional sensor to instruct the at least one operational change in the at least one other device to cause at least one change to at least one operational parameter of one of a cargo container, the transport of the cargo, or the cargo, to maintain the cargo at or above the pre-determined quality score of the cargo based at least in part on the at least one remedial action; and the server automatically and dynamically determining the at least one remedial action… based at least in part on… a curve defining a relationship between the current quality score of the cargo and a percent remaining monetary value of the cargo, as claimed above.
Next, the prior art of “The ‘Intelligent Container’ – A Cognitive Sensor Network for Transport Management” (2011) to Lang et al. details using a sensor network in the logistics process for shipping perishable products in transit such that the system estimates how long the products will be OK regarding temperature related quality loss before falling below a given quality threshold, the sensors measuring temperature; determining a loss of shelf life as a function of temperature based on a curve from software run locally on the processor inside the container or by the sensor nodes, predicting the remaining shelf life, and determining whether the logistic planning has to be adjusted in order to prevent losses by decay (Lang Fig 6, pg. 688 col 2 ¶2, pg. 689 col 2 ¶4, pg. 693 col 1 ¶4 through col 2 ¶1). However, Land does not explicitly disclose the sensor both receiving the remedial instruction from the server and instructing the operational change in the cargo / cargo transport / cargo container; wherein the at least one real-time adjustment instructs at least one operational change in the at least one other device to cause at least one change to at least one operational parameter of one of a cargo container, the transport of the cargo, or the cargo, to maintain, based at least in part on at least one remedial action, the cargo at or above the pre-determined quality score indicative of the original condition of the cargo;  the server automatically and dynamically determining the at least one remedial action chosen from a plurality of remedial actions, pre-defined within cargo quality administration software, based at least in part on the current quality score of the cargo, the pre-determined quality score of the cargo, and a curve defining a relationship between the current quality score of the cargo and a percent remaining monetary value of the cargo; and the plurality of remedial actions includes real-time compensation for a reduction in an initial monetary value and generating, in real-time, and communicating, to the at least one multi-functional sensor, via the one or more communication modes, the at least one remedial instruction that instructs the at least one multi-functional sensor to instruct the at least one operational change in the at least one other device to cause at least one change to at least one operational parameter of one of a cargo container, the transport of the cargo, or the cargo, to maintain the cargo at or above the pre-determined quality score of the cargo based at least in part on the at least one remedial action as claimed above.
The combined teachings of Williams, High, Pope, Tachikawa, and Lang do not render the combination of features above obvious, which are present in independent claims 1 and 13, and the dependent claims 2-3, 5-12, 14-15, and 17-24.
The Applicant has successfully submitted a terminal disclaimer on 21 July 2022 with respect to patent number 10,621,674, resolving the outstanding double-patenting rejection.
Regarding 35 USC 101, it is determined that the ordered combination of physical elements including the multi-functional sensors, the other device, the remote server, the cargo / cargo transport / cargo container; and the sequence of steps between these elements occurring during the transport of the cargo without physical inspection to the cargo, provide a practical application solving a technical problem with the real-time implementation of remedial instructions and further eliminating the quality shortfall of goods, aligning with the Applicant’s specification ¶[0006-9].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628